EXHIBIT 10.2



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
ISSUER. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: October 31, 2005

Original Conversion Price (subject to adjustment herein): $1.00

No.________

$_______________

SENIOR SECURED CONVERTIBLE DEBENTURE

THIS SENIOR SECURED CONVERTIBLE DEBENTURE is one of a series of duly authorized
and issued Senior Secured Convertible Debentures of SendTec Acquisition Corp., a
Delaware corporation (the “Issuer”) having a principal place of business at 877
Executive Center Drive West, Suite 300, St. Petersburg, FL 33702, designated as
its “Senior Secured Convertible Debentures” (this debenture, the “Debenture” and
collectively with the other such series of debentures, the “Debentures”), issued
pursuant to the Securities Purchase Agreement by and among the Issuer,
RelationServe Media, Inc., a Delaware corporation (the “Company”), each of the
Purchasers signatory thereto (the “Purchasers”), and Christiana Corporate Trust
Services, Inc., a Delaware corporation, in its capacity as administrative agent
for the Purchasers (together with its successors and assigns in such capacity,
the “Agent”), dated as of October 31, 2005, as amended, modified or supplemented
from time to time in accordance with its terms (the “Purchase Agreement”).

FOR VALUE RECEIVED, the Issuer promises to pay to ________________________ or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_______________, on October 30, 2009 or such
earlier date as this Debenture is required or permitted to be repaid as provided
hereunder (the “Maturity Date”), and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture in
accordance with the provisions hereof. This Debenture is subject to the
following additional provisions:

 


--------------------------------------------------------------------------------



 

Section 1.            Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

“Business Day” means any day except Saturday, Sunday and any day that shall be a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

“Change of Control Price” shall have the meaning set forth in Section 6(d).

“Change of Control Put Date” shall have the meaning set forth in Section 6(d).

“Change of Control Put Notice” shall have the meaning set forth in Section 6(d).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Issuer, by contract or otherwise) of in excess of 33% of the voting
securities of the Issuer, or (ii) the Issuer merges into or consolidates with
any other Person, or any Person merges into or consolidates with the Issuer and,
after giving effect to such transaction, the stockholders of the Issuer
immediately prior to such transaction own less than 66% of the aggregate voting
power of the Issuer or the successor entity of such transaction, or (iii) the
Issuer sells or transfers its assets, as an entirety or substantially as an
entirety, to another Person and the stockholders of the Issuer immediately prior
to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Issuer’s board of directors that is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Issuer of an agreement to which the Issuer is a party
or by which it is bound, providing for any of the events set forth above in (i)
or (iv). From and after the Consolidation Date, all references to “Issuer” in
this definition shall be deemed to refer to “the Company”.

“Common Stock” means the common stock, par value $0.001 per share, of the Issuer
and stock of any other class of securities into which such securities may
hereafter have been reclassified or changed into. From and after the
Consolidation Date, all references to “Issuer” in this definition shall be
deemed to refer to “the Company”.

2

 


--------------------------------------------------------------------------------



 

“Consolidation Date” shall have the meaning set forth in the Purchase Agreement.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms.

“Debenture Register” shall have the meaning set forth in Section 2(c).

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

“Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.

“Event of Default” shall have the meaning set forth in Section 8(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

“Initial Public Offering” means the first firm commitment underwritten public
offering of securities of the Issuer pursuant to an effective registration
statement under the Securities Act lead by a nationally recognized investment
bank (other than a registration statement relating either to the sale of
securities to employees of the Issuer pursuant to a stock option, stock purchase
or similar plan or an SEC Rule 145 transaction) with gross proceeds to the
Issuer of at least $25 million.

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

“IPO Date” shall have the meaning set forth in Section 6(c).

“IPO Put Date” shall have the meaning set forth in Section 6(c).

“IPO Put Notice” shall have the meaning set forth in Section 6(c).

“Late Fees” shall have the meaning set forth in Section 2(d).

“Mandatory Default Amount” shall equal the sum of (A) the greater of: (i) 120%
of the principal amount of this Debenture to be prepaid, plus all accrued and
unpaid interest thereon, or (ii) the sum of (X) 101% of the then outstanding
principal amount of this Debenture and (Y) an amount equal to all interest,
including all accrued and unpaid interest thereon, that would have been paid
from the last Interest Payment Date through the Maturity Date assuming no
redemption of any portion of the principal amount of the

3

 


--------------------------------------------------------------------------------



Debenture then outstanding, and (B) all other amounts, costs, expenses and
liquidated damages due in respect of this Debenture.

“New York Courts” shall have the meaning set forth in Section 10(d).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments that may be issued to evidence such Debenture. The
Original Issue Date shall be the Closing Date, as defined in the Purchase
Agreement.

“Permitted Indebtedness” shall include (i) up to $2,000,000 ($3,000,000 from and
after the Consolidation Date) for the sole purpose of a working capital credit
facility, which may have a second priority security interest in the accounts
receivable and inventory of the Issuer and from and after the Consolidation
Date, of the Company and its Subsidiaries (subordinate to the security interest
of the Holders in such assets), (ii) trade payables and indebtedness consisting
of capitalized lease obligations and purchase money indebtedness incurred in
connection with acquisition of capital assets and obligations under
sale-leaseback arrangements with respect to newly acquired or leased assets
(including, but not limited to equipment financing transactions); provided,
however, that in the case of subsection (ii) such obligations are not secured by
liens on any assets of the Issuer, the Company or its Subsidiaries existing as
of the Original Issue Date and may only be secured by the assets so acquired or
leased thereafter.

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Quarterly Redemption” shall mean the redemption of this Debenture pursuant to
Section 6(a) hereof.

“Quarterly Redemption Amount” shall mean, as to a Quarterly Redemption, 6.25% of
the original principal amount of this Debenture.

“Quarterly Redemption Date” means the 1st day of each November, February, May
and August, commencing November 1, 2007.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, to which the Issuer and the original Holder are parties,
as amended, modified or supplemented from time to time in accordance with its
terms; provided that from and after the Consolidation Date, unless the context
otherwise requires, “Registration Rights Agreement” means the Registration
Rights Agreement to be executed and delivered on the Consolidation Date as
provided in the Purchase Agreement.

4

 


--------------------------------------------------------------------------------



 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering, among other things,
the resale of the Conversion Shares and naming the Holder as a “selling
stockholder” thereunder.

“Required Purchasers” shall have the meaning set forth in the Purchase
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market, or if the Common Stock is not traded on a Trading Market, it means a
Business Day.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holders holding a
majority of the principal amount of Debentures then outstanding.

Section 2.

Interest.

(a)           Payment of Interest. The Issuer shall pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture at the rate of 6% per annum, payable quarterly on February 1, May 1,
August 1 and November 1, commencing February 1, 2006, on each Quarterly
Redemption Date (as to that principal amount then being redeemed), on each
Conversion Date (as to that principal amount then being converted), on each IPO
Put Date (as to that principal amount being repurchased), on each Change of
Control Put Date (as to that principal amount then being repurchased) and on the
Maturity Date (except that,

5

 


--------------------------------------------------------------------------------



if any such date is not a Business Day, then such payment shall be due on the
next succeeding Business Day) (each such date, an “Interest Payment Date”), in
cash.

(b)

[INTENTIONALLY LEFT BLANK]

(c)           Interest Calculations. Interest shall be calculated on the basis
of a 360-day year and shall accrue daily commencing on the Original Issue Date
until payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Interest shall cease to accrue with respect to any principal amount converted,
provided that the Issuer in fact delivers the Conversion Shares within the time
period required by Section 4(d)(ii). Interest hereunder will be paid to the
Person in whose name this Debenture is registered on the records of the Issuer
regarding registration and transfers of this Debenture (the “Debenture
Register”).

(d)          Late Fee. All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 18% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) (“Late
Fees”) that will accrue daily from the date such interest is due hereunder
through and including the date of payment.

(e)           Prepayment. Except as otherwise set forth in this Debenture, the
Issuer may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder.

Section 3.

Registration of Transfers and Exchanges.

(a)           Different Denominations. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be made for such registration of transfer or exchange.

(b)          Investment Representations. This Debenture has been issued subject
to certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

(c)           Reliance on Debenture Register. Prior to due presentment to the
Issuer for transfer of this Debenture, the Issuer and any agent of either of
them may treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Issuer nor any such agent shall be affected by notice
to the contrary.

Section 4.

Conversion.

(a)           Voluntary Conversion. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture shall be
convertible into shares of Common Stock at the option of the Holder, in whole or
in part at any time and from time to time (subject to the limitations on
conversion set forth in Section 4(c)). The Holder shall effect conversions by

6

 


--------------------------------------------------------------------------------



delivering to the Issuer and from and after the Consolidation Date, the Company,
the form of Notice of Conversion attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the principal amount of this Debenture to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Debenture to the Issuer unless the entire principal
amount of this Debenture plus all accrued and unpaid interest thereon has been
so converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Issuer shall maintain records showing
the principal amount converted and the date of such conversions. The Issuer and
from and after the Consolidation Date, the Company, shall deliver any objection
to any Notice of Conversion within one Business Day of receipt of such notice.
In the event of any dispute or discrepancy, the records of the Issuer shall be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Debenture, acknowledge and agree that, by
reason of the provisions of this Section 4(a), following conversion of a portion
of this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof.

(b)          Conversion Price. The conversion price in effect on any Conversion
Date shall be equal to $1.00 (subject to adjustment herein) (the “Conversion
Price”).

(c)           Holder’s Restriction on Conversion. This Section 4(c) shall apply
only at and during such time as the Issuer or from and after the Consolidation
Date, the Company is required to file reports and other documents pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Issuer shall not effect or cause
the effectuation of any conversion of this Debenture, and the Holder shall not
have the right to convert any portion of this Debenture, pursuant to Section
4(a) or otherwise, to the extent that after giving effect to such conversion,
the Holder (together with the Holder’s affiliates), as set forth on the
applicable Notice of Conversion, would beneficially own in excess of 4.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Debenture with respect to which the determination of such sentence is being
made, but shall exclude the number of shares of Common Stock that would be
issuable upon (A) conversion of the remaining, nonconverted portion of this
Debenture beneficially owned by the Holder or any of its affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Issuer or from and after the Consolidation Date, the Company
(including, without limitation, any other Debentures or any warrants) subject to
a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 4(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this section applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder)
and of which a portion of this Debenture is convertible shall be in the sole
discretion of such Holder. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Issuer and the Company each time it
delivers a Notice

7

 


--------------------------------------------------------------------------------



of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Issuer and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4(c), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
most recent Form 10-QSB, Form 10-KSB, Form 10-Q or Form 10-K, as the case may
be, of the Issuer or the Company, as applicable, (y) a more recent public
announcement by the Issuer or the Company, as applicable, or (z) any other
notice by the Issuer, the Company or the Transfer Agent for the Common Stock
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of the Holder, the Issuer shall within two Trading Days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Issuer and from and after the Consolidation Date, the Company, including
this Debenture, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this Section 4(c) may be waived by the Holder, at the election of the Holder,
upon not less than 61 days’ prior notice to the Issuer, and the provisions of
this Section 4(c) shall continue to apply until such 61st day (or such later
date, as determined by the Holder, as may be specified in such notice of
waiver). Notwithstanding the foregoing, (i) if the Issuer delivers an Optional
Redemption Notice in accordance with Section 6(c), then the Holder may elect, on
the 10th Trading Day prior to the Optional Redemption Date, to waive the
provisions of this Section 4(c) for the period commencing on such 10th Trading
Day prior to the Optional Redemption Date and ending on the Optional Redemption
Date; (ii) if the Issuer delivers notice of a Change of Control Transaction
pursuant to the first sentence of Section 6(d), then the Holder may elect, no
earlier than the 10th Trading Day prior to the Change of Control Date to waive
the provisions of this Section 4(c) for a period ending on the 30th Trading Day
following the Change of Control Date; or (iii) if the Issuer delivers a notice
pursuant to Section 5(f)(ii), then the Holder may elect, as of the applicable
record or date of the applicable transaction, to waive the provisions of this
Section 4(c) for a period ending on the 30th following such record or other
applicable date. The provisions of this Section 4(c) shall be implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(c)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended 4.99% beneficial ownership limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such 4.99% limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Debenture. The holders of
Common Stock shall be third party beneficiaries of this Section 4(c) and the
Issuer and from and after the Consolidation Date, the Company, may not waive
this Section 4(c) without the consent of holders of a majority of its Common
Stock.

(d)

Mechanics of Conversion.

(i)            Conversion Shares Issuable Upon Conversion of Principal Amount.
The number of shares of Common Stock issuable upon a conversion hereunder shall
be determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted by (y) the Conversion Price.

8

 


--------------------------------------------------------------------------------



 

(ii)          Delivery of Certificate Upon Conversion. Not later than three
Trading Days after any Conversion Date, the Issuer will deliver or cause to be
delivered to the Holder (A) a certificate or certificates representing the
Conversion Shares, which certificate shall be free of restrictive legends and
trading restrictions (other than those required by the Purchase Agreement)
representing the number of shares of Common Stock being acquired upon the
conversion of this Debenture and (B) a bank check in the amount of accrued and
unpaid interest. The Issuer shall, if available and if allowed under applicable
securities laws, use its best efforts to deliver any certificate or certificates
required to be delivered by Issuer under this Section electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.

(iii)         Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after a Conversion Date, the
Holder shall be entitled by written notice to the Issuer and from and after the
Consolidation Date, the Company, at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Issuer shall immediately return the certificates representing the
principal amount of this Debenture tendered for conversion.

(iv)         Obligation Absolute; Partial Liquidated Damages. If the Issuer or,
from and after the Consolidation Date, the Company, fails for any reason to
deliver to the Holder such certificate or certificates pursuant to Section
4(d)(ii) by the third Trading Day after the Conversion Date, the Issuer shall
pay to such Holder, in cash, as liquidated damages and not as a penalty, for
each $1000 of principal amount being converted, $10 per Trading Day (increasing
to $20 per Trading Day after five Trading Days after such damages begin to
accrue) for each Trading Day after such third Trading Day until such
certificates are delivered. The obligations to issue and deliver the Conversion
Shares upon conversion of this Debenture in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Issuer or, from and after the Consolidation Date, the Company, any violation
or alleged violation of law by the Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Issuer or the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, such delivery shall not operate as a
waiver by the Issuer or the Company of any such action the Issuer or the Company
may have against the Holder. In the event the Holder of this Debenture shall
elect to convert any or all of the outstanding principal amount hereof, the
Issuer and the Company may not refuse conversion based on any claim that the
Holder or any one associated or affiliated with the Holder has been engaged in
any violation of law, agreement or for any other reason, unless, an injunction
from a court, on notice, restraining and or enjoining conversion of all or part
of this Debenture shall have been sought and obtained and the Issuer or the
Company posts a surety bond for the benefit of the Holder in the amount of 150%
of the principal amount of this Debenture outstanding that is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder to the extent it obtains judgment. In the absence of an
injunction precluding the same, the Issuer shall cause the issuance of the
Conversion Shares or, if

9

 


--------------------------------------------------------------------------------



applicable, cash, upon a properly noticed conversion. Nothing herein shall limit
a Holder’s right to pursue actual damages or declare an Event of Default
pursuant to Section 8 herein for the Issuer’s or Company’s failure to deliver
Conversion Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

(v)          Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Issuer or from and after the Consolidation Date, the Company, fails for any
reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the third Trading Day after the Conversion Date, and if
after such third Trading Day the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares that the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Issuer or the
Company, as applicable, shall (A) pay in cash to the Holder (in addition to any
remedies available to or elected by the Holder) the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder anticipated receiving from the
conversion at issue multiplied by (2) the actual sale price of the Common Stock
at the time of the sale (including brokerage commissions, if any) giving rise to
such purchase obligation and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the Debenture at the time of the attempted conversion or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Issuer timely complied with its delivery requirements under Section 4(d)(ii).
For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted conversion of this
Debenture with respect to which the actual sale price of the Conversion Shares
at the time of the sale (including brokerage commissions, if any) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Issuer shall be required to pay the Holder
$1,000. The Holder shall provide the Issuer and the Company, if applicable,
prompt written notice indicating the amounts payable to the Holder in respect of
the Buy-In. Notwithstanding anything contained herein to the contrary, if a
Holder requires the Issuer to make payment in respect of a Buy-In for the
failure to timely deliver certificates hereunder and the Issuer timely pays in
full such payment, the Issuer and the Company shall not be required to pay such
Holder liquidated damages under Section 4(d)(iv) in respect of the certificates
resulting in such Buy-In.

(vi)         Reservation of Shares Issuable Upon Conversion. The Issuer and from
and after the Consolidation Date, the Company, covenants that it will at all
times reserve and keep available out of its authorized and unissued shares of
Common Stock solely for the purpose of issuance upon conversion of this
Debenture and payment of interest on this Debenture, each as herein provided,
free from preemptive rights or any other contingent purchase rights of persons
other than the Holder (and the other holders of the Debentures), not less than
such number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable (taking into account
the adjustments and restrictions of Section 5) upon the conversion of the
outstanding principal amount of this

10

 


--------------------------------------------------------------------------------



Debenture and payment of interest hereunder. The Issuer and from and after the
Consolidation Date, the Company, covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and registered for public sale in accordance with
the Registration Statement.

(vii)        Fractional Shares. Upon a conversion hereunder the Issuer and from
and after the Consolidation Date, the Company, shall not be required to issue
stock certificates representing fractions of shares of the Common Stock, but may
if otherwise permitted, make a cash payment in respect of any final fraction of
a share based on the VWAP at such time. If the Issuer or the Company, as
applicable, elects not, or is unable, to make such a cash payment, the Holder
shall be entitled to receive, in lieu of the final fraction of a share, one
whole share of Common Stock.

(viii)       Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the Issuer
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and the Issuer and from and after the Consolidation Date, the Company,
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Issuer
or the Company the amount of such tax or shall have established to the
satisfaction of the Issuer that such tax has been paid.

Section 5.

Certain Adjustments.

(a)           Stock Dividends and Stock Splits. If the Issuer or the Company at
any time while this Debenture is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions on shares of Common Stock or any
other equity or equity equivalent securities payable in shares of Common Stock
(which, for avoidance of doubt, shall not include any shares of Common Stock
issued pursuant to this Debenture), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of Common Stock any shares of
capital stock of the Issuer, or the Company, as applicable, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification or
if such adjustment is made prior to the Consolidation Date in respect of the
Company, such adjustment shall be effective on the Consolidation Date.

(b)          Subsequent Equity Sales. If the Issuer at any time while this
Debenture is outstanding, shall offer, sell, grant any option to purchase or
offer, sell or grant any right to reprice its securities, or otherwise dispose
of or issue (or announce any offer, sale, grant or any option to purchase or
other disposition) any Common Stock or Common Stock Equivalents

11

 


--------------------------------------------------------------------------------



entitling any Person to acquire shares of Common Stock, at an effective price
per share less than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances collectively, a “Dilutive Issuance”), as
adjusted hereunder (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then the Conversion Price shall be reduced
to equal the Base Conversion Price. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustment will be made under this Section 5(b) in respect of an
Exempt Issuance. The Issuer shall notify the Holder in writing, no later than
the Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Issuer provides a Dilutive Issuance Notice
pursuant to this Section 5(b), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
number of Conversion Shares based upon the Base Conversion Price, regardless of
whether the Holder accurately refers to the Base Conversion Price in the Notice
of Conversion.

(c)           Pro Rata Distributions. If the Issuer or the Company at any time
while this Debenture is outstanding shall distribute to all holders of Common
Stock (and not to the holders of the Debenture) evidences of its indebtedness or
assets (including cash and cash or stock dividends) or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Price shall be adjusted by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above or if such adjustment is made
prior to the Consolidation Date in respect of the Company, such adjustment shall
be effective on the Consolidation Date.

(d)          Fundamental Transaction. If, at any time while this Debenture is
outstanding, (A) the Issuer or from and after the Consolidation Date, the
Company, effects any merger or consolidation of Issuer or the Company, as
applicable, with or into another Person, (B) the Issuer or from and after the
Consolidation Date, the Company, effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Issuer or from and after the Consolidation Date,
the Company, or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) the Issuer or from

12

 


--------------------------------------------------------------------------------



and after the Consolidation Date, the Company, effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Conversion Price shall be apportioned among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Debenture
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Issuer or from and after the
Consolidation Date, the Company, or surviving entity in such Fundamental
Transaction shall issue to the Holder a new debenture consistent with the
foregoing provisions and evidencing the Holder’s right to convert such debenture
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(d) and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

(e)           Calculations. All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

(f)

Notice to the Holder.

(i)            Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any of this Section 5, the Issuer shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Issuer or from and after the Consolidation Date, the Company, issues a
variable rate security, despite the prohibition thereof in the Purchase
Agreement, the Issuer or the Company, as applicable, shall be deemed to have
issued Common Stock or Common Stock Equivalents at the lowest possible
conversion or exercise price at which such securities may be converted or
exercised in the case of a Variable Rate Transaction (as defined in the Purchase
Agreement).

(ii)          Notice to Allow Conversion by Holder. If (A) the Issuer or from
and after the Consolidation Date, the Company, shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Issuer or from and after the
Consolidation Date, the

13

 


--------------------------------------------------------------------------------



Company, shall declare a special nonrecurring cash dividend on or a redemption
of the Common Stock; (C) the Issuer or from and after the Consolidation Date,
the Company, shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; (D) the approval of any stockholders of the Issuer
or from and after the Consolidation Date, the Company, shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Issuer or the Company, as applicable, is a party, any sale
or transfer of all or substantially all of the assets of the Issuer or the
Company, as applicable, of any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property; (E) the Issuer and
from and after the Consolidation Date, the Company, shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Issuer or the Company, as applicable; then, in each case, the Issuer or
the Company, as applicable, shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Debenture, and shall cause to
be mailed to the Holder at its last addresses as it shall appear upon the stock
books of the Issuer or the Company, as applicable, at least 20 calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Subject to the provisions of this Debenture, the Holder is
entitled to convert this Debenture during the 20-day period commencing the date
of such notice to the effective date of the event triggering such notice.

Section 6.

Redemptions and Puts.

(a)           Quarterly Redemption. On each Quarterly Redemption Date, the
Issuer shall redeem the Quarterly Redemption Amount plus accrued but unpaid
interest, the sum of all liquidated damages and any other amounts then owing to
such Holder in respect of this Debenture (the “Quarterly Redemption”). The
Quarterly Redemption Amount due on each Quarterly Redemption Date shall be paid
in cash only. The Holder may convert, pursuant to Section 4(a), any principal
amount of this Debenture subject to a Quarterly Redemption at any time prior to
the close of business on the last Trading Day prior to the Quarterly Redemption
Date. Unless otherwise indicated by the Holder in the applicable Notice of
Conversion, any principal amount of this Debenture converted during the 15
Trading Days prior to the Quarterly Redemption Date until the date the Quarterly
Redemption Amount is paid in full shall be first applied to the Quarterly
Redemption Amount.

(b)          Redemption Procedure. The Issuer shall send a notice to all Holders
of each Quarterly Redemption not less than 15 nor more than 20 Trading Days
prior to the Quarterly Redemption Date. The payment of cash pursuant to a
Quarterly Redemption shall be made on the Quarterly Redemption Date. If any
portion of the cash payment for a Quarterly Redemption shall not be paid by the
Issuer by the respective due date, interest shall accrue

14

 


--------------------------------------------------------------------------------



thereon at the rate of 18% per annum (or the maximum rate permitted by
applicable law, whichever is less) until the payment of the Quarterly Redemption
Amount plus all amounts owing thereon is paid in full. Alternatively, if any
portion of the Quarterly Redemption Amount remains unpaid after such date, the
Holders subject to such redemption may elect, by written notice to the Issuer
given at any time thereafter, to invalidate ab initio such redemption,
notwithstanding anything herein contained to the contrary. Notwithstanding
anything to the contrary in this Section 6, the Issuer’s determination to redeem
in cash shall be applied among the Holders of Debentures ratably. The Holder may
elect to convert the outstanding principal amount of the Debenture pursuant to
Section 4 prior to actual payment in cash for any redemption under this Section
6 by fax delivery of a Notice of Conversion to the Issuer.

(c)           IPO Put. To the extent practical, the Issuer shall give the
Holders not less than 60 days prior written notice of a Initial Public Offering.
Upon the occurrence of a Initial Public Offering (the date of the closing
thereof being the “IPO Date”), at any time during the 60 days beginning on the
IPO Date the Holder of this Debenture may require the Issuer to repurchase this
Debenture, in whole or in part in integral multiples of $1,000, in cash at 200%
of the principal amount to be repurchased plus accrued and unpaid interest to
the repurchase date (the “IPO Put Date”), by delivering written notice thereof
to the Issuer (an “IPO Put Notice”), which notice shall indicate the principal
amount of the Debenture that the Holder is electing to have redeemed by the
Issuer. Upon the Issuer’s receipt of an IPO Put Notice(s) from any other
Holders, the Issuer shall promptly, but in no event later than one Business Day
following such receipt, notify the Holder of the Issuer’s receipt thereof. The
Issuer shall deliver the IPO Price simultaneously with the closing of the
Initial Public Offering if the IPO Put Notice is received prior to the
consummation of such Initial Public Offering and within five Business Days after
the Issuer’s receipt of such notice otherwise. Payments provided for in this
Section 6(c) shall have priority to payments to Issuer stockholders, if any, in
connection with any Initial Public Offering.

(d)          Change of Control Put. To the extent practical, the Issuer shall
give the Holders not less than 30 days prior written notice of a Change of
Control Transaction. Upon the occurrence of a Change of Control Transaction (the
date of such occurrence being the “Change of Control Date”), at any time during
the 60 days beginning on the Change of Control Date the Holder of this Debenture
may require the Issuer to repurchase this Debenture, in whole or in part in
integral multiples of $1,000, in cash at the Change of Control Price determined
pursuant to this Section 6(d) plus accrued and unpaid interest to the repurchase
date (the “Change of Control Put Date”), by delivering written notice thereof to
the Issuer (a “Change of Control Put Notice”), which notice shall indicate the
principal amount of the Debenture that the Holder is electing to have redeemed
by the Issuer. Upon the Issuer’s receipt of a Change of Control Put Notice(s)
from any other Holders, the Issuer shall promptly, but in no event later than
one Business Day following such receipt, notify the Holder of the Issuer’s
receipt thereof. The Issuer shall deliver the Change of Control Price
simultaneously with the consummation of the Change of Control if the Change of
Control Put Notice is received prior to the consummation of such Change of
Control and within five Business Days after the Issuer’s receipt of such notice
otherwise. Payments provided for in this Section 6(d) shall have priority to
payments to Issuer or Company stockholders, as applicable, in connection with a
Change of Control. The “Change of Control Price” shall be 200% of the principal
amount to be repurchased.

15

 


--------------------------------------------------------------------------------



 

Section 7.            Negative Covenants. So long as any portion of this
Debenture is outstanding, the Issuer will not and from and after the
Consolidation Date, the Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly:

(a)           enter into, create, incur, assume, guarantee or suffer to exist
any indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, but excluding Permitted Indebtedness;

(b)          enter into, create, incur, assume or suffer to exist any liens of
any kind, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom
except in connection with Permitted Indebtedness;

(c)           amend its certificate of incorporation, bylaws or other charter
documents so as to materially and adversely affect any rights of the Holder;

(d)          repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of Common Stock or Common Stock
Equivalents other than to the extent permitted or required under this Debenture
or the Transaction Documents;

 

(e)

enter into any agreement with respect to any of the foregoing; or

 

(f)

pay cash dividends or distributions on any equity securities.

 

Section 8.

Events of Default.

 

(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

(i)            any default in the payment of (A) the principal amount of, or (B)
interest (including Late Fees) on, or (C) liquidated damages in respect of, any
Debenture, as and when the same shall become due and payable (whether on an
Interest Payment Date, Quarterly Redemption Date (whether pursuant to Section
6(a) or Section 8(b)), a Conversion Date or the Maturity Date or by acceleration
or otherwise), which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within five Trading Days;

(ii)          the Issuer or from and after the Consolidation Date, the Company,
shall fail to observe or perform any other covenant or agreement contained in
this Debenture or any other Debenture (other than a breach by the Issuer or the
Company, as applicable, of its obligations to deliver shares of Common Stock to
the Holder upon conversion, which breach is addressed in clause (x) below) which
failure is not cured, if possible to cure, within the earlier to occur of (A)
five Trading Days after written notice of such default sent by the Agent (acting
upon instructions from the Required Purchasers) and (B) ten Trading Days after
the Issuer or the Company, as applicable, shall become or should have become
aware of such failure;

(iii)         a default or event of default (subject to any grace or cure period
provided for in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents, or (B) any other material agreement,
lease, document or instrument

16

 


--------------------------------------------------------------------------------



to which the Issuer or from and after the Consolidation Date, the Company, is
bound, where such default or event of default is not cured, if possible to cure,
within the earlier to occur of (A) five Trading Days after written notice of
such default sent by the Agent (acting upon instructions from the Required
Purchasers) and (B) ten Trading Days after the Issuer or the Company, as
applicable, shall become or should have become aware of such failure;

(iv)         any representation or warranty made herein, in any other
Transaction Document, in any written statement pursuant hereto or thereto, or in
any other report, financial statement or certificate made or delivered to the
Agent, the Holder or any other holder of Debentures by the Issuer or the
Company, as applicable, shall be untrue or incorrect in any material respect as
of the date when made or deemed made;

(v)          (1) the Issuer or from and after the Consolidation Date, the
Company or any of its Subsidiaries, shall commence a case, as debtor, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Issuer, or from and after the Consolidation
Date, the Company or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Issuer; or (2) there is commenced a case
against the Issuer, or from and after the Consolidation Date, the Company or any
Subsidiary, under any applicable bankruptcy or insolvency laws, as now or
hereafter in effect or any successor thereto which remains undismissed for a
period of 60 days; or (3) the Issuer, or from and after the Consolidation Date,
the Company or any Subsidiary is adjudicated by a court of competent
jurisdiction insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; or (4) the Issuer, or from and
after the Consolidation Date, the Company or any Subsidiary suffers any
appointment of any custodian or the like for it or any substantial part of its
property that continues undischarged or unstayed for a period of 60 days; or (5)
the Issuer, or from and after the Consolidation Date, the Company or any
Subsidiary makes a general assignment for the benefit of creditors; or (6) the
Issuer, or from and after the Consolidation Date, the Company or any Subsidiary
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or (7) the Issuer, or from and
after the Consolidation Date, the Company or any Subsidiary thereof shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (8) the Issuer, or from and after the
Consolidation Date, the Company or any Subsidiary shall by any act or failure to
act expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or (9) any corporate or other action is taken by the Issuer or from
and after the Consolidation Date, the Company or any Subsidiary for the purpose
of effecting any of the foregoing;

(vi)         the Issuer or from and after the Consolidation Date, the Company or
any of its Subsidiaries, shall default in any of its material obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of any of them in an amount
exceeding $75,000 ($150,000 in the case of the Company), whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable;

17

 


--------------------------------------------------------------------------------



 

(vii)        from and after the Consolidation Date, the Common Stock shall not
be eligible for quotation on or quoted for trading on a Trading Market and shall
not again be eligible for and quoted or listed for trading thereon within seven
Trading Days;

(viii)       from and after the Consolidation Date, a Registration Statement
shall not have been declared effective by the Commission on or prior to the
120th calendar day after the Consolidation Date;

(ix)          if, during the Effectiveness Period (as defined in the
Registration Rights Agreement), the effectiveness of the Registration Statement
lapses for any reason or the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement, in either case, for more than 10 consecutive Trading
Days or 15 non-consecutive Trading Days during any 12 month period; provided,
however, that in the event that registrant thereof, is negotiating a Fundamental
Transaction and in the written opinion of counsel to such registrant, the
Registration Statement would be required to be amended to include information
concerning such transactions or the parties thereto that is not available or may
not be publicly disclosed at the time, the registrant thereof shall be permitted
an additional 10 consecutive Trading Days or 15 non-consecutive Trading Days
during any 12 month period relating to such an event; and

(x)           the Issuer or from and after the Consolidation Date, the Company,
shall fail for any reason within its control to deliver certificates to a Holder
prior to the seventh Trading Day after a Conversion Date pursuant to and in
accordance with Section 4(d) or Section 6(c) or the Issuer or the Company, as
applicable, shall provide notice to the Holder, including by way of public
announcement, at any time, of its intention not to comply with requests for
conversions of any Debentures in accordance with the terms hereof.

Within two Business Days after the occurrence of any Event of Default, the
Issuer shall deliver written notice thereof via facsimile and overnight courier
to the Agent and the Holders.

(b)          Declaration of Event of Default; Remedies. If any Event of Default
occurs, the Agent, upon receiving the written elections of the Required
Purchasers, may declare such Event of Default and may elect that the full
principal amount of this Debenture and the other outstanding Debentures,
together with interest and other amounts owing in respect thereof shall (i)
become immediately due and payable in cash in an aggregate amount equal to the
Mandatory Default Amount or (ii) remain outstanding and continue to be paid in
the ordinary course except that the Quarterly Redemption Amount with respect to
all outstanding Debentures shall become 12% of the original principal amount of
all Debentures. Commencing five days after the occurrence of any Event of
Default that results in the eventual acceleration of this Debenture, the
interest rate on this Debenture shall accrue at the rate of 18% per annum, or
such lower maximum amount of interest permitted to be charged under applicable
law. Upon the payment in full of the Mandatory Default Amount on this entire
Debenture, the Holder shall promptly surrender this Debenture to or as directed
by the Issuer. Neither the Agent nor any Holder need provide, and the Issuer and
from and after the Consolidation Date, the Company, hereby waive any
presentment, demand, protest or other notice of any kind, and the Agent may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and under any Security Document and all other
remedies available to it under applicable law. No rescission or annulment of any
Event of Default by the Agent (acting

18

 


--------------------------------------------------------------------------------



upon instructions of the Required Purchasers) shall affect any subsequent Event
of Default or impair any right consequent thereon.

Section 9.            Security Interest. The Debentures are ratably secured by
the STAC Security Agreement dated as of October 31, 2005 between the Issuer and
the Agent (together with all amendments and supplements thereto, the “Security
Agreement”) and by the related financing statements and certain other
instruments as provided in the Security Agreement. Reference is hereby made to
the Security Agreement for a description of the collateral thereby pledged and
assigned, the nature and extent of the security for the Debentures, and the
rights of the Agent, on behalf of the Holders, in respect of such security and
otherwise.

Section 10.         Consolidation. Upon the achievement or satisfaction of the
Consolidation Milestones and the effectiveness of the Consolidation on the
Consolidation Date (as each of those terms is defined and described in the
Purchase Agreement), the terms and conditions of this Debenture shall
automatically and without any further action on the part of the Issuer, the
Company, any Holder or the Agent, be amended, modified and/or supplemented in
accordance with the terms of Appendix A to this Debenture. Reference is hereby
made to the Purchase Agreement for additional information relating to the
Consolidation and related transactions.

Section 11.         Concerning the Agent. The rights and obligations of the
Agent under this Debenture are subject to the terms and conditions of the
Purchase Agreement and in particular Section 4.20 thereof. Reference is hereby
made to the Purchase Agreement for additional information relating to those
rights and obligations.

Section 12.

Miscellaneous.

(a)           Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service, addressed
to the Issuer, at the address set forth above, facsimile number 727-576-7790
Attn: Chief Executive Officer, and from and after the Consolidation Date, to the
Company, at 6700 North Andrews Avenue, Fort Lauderdale, Florida 33309, facsimile
number: 954-202-6002, Attn: Chief Executive Officer, or such other address or
facsimile number as the Issuer or the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section; and all notices
or other communications or deliveries to be provided hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
telephone number or address of such Holder appearing on the books of the Issuer,
or if no such facsimile telephone number or address appears, at the principal
place of business of the Holder. Copies of any and all notices or other
communications by the Holder, the Issuer or the Company hereunder shall also be
delivered to the Agent personally, by facsimile, or sent by a nationally
recognized overnight courier service at 1314 King Street, Wilmington, Delaware
19801, facsimile number: 302-421-9015, or to such other address or facsimile
number as the Agent may specify for such purposes by notice to the Holders, the
Issuer and the Company delivered in accordance with this Section. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:30 p.m. (New York City time), (ii) the date after the date of
transmission, if

19

 


--------------------------------------------------------------------------------



such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

(b)          Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Debenture at the time, place, and rate, and
in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Issuer. This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein.

(c)           Lost or Mutilated Debenture. If this Debenture shall be mutilated,
lost, stolen or destroyed, the Issuer shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Issuer.

(d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

20

 


--------------------------------------------------------------------------------



 

(e)           Waiver. Any waiver by the Issuer or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of any party to insist upon strict adherence to any
term of this Debenture on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

(f)           Severability. If any provision of this Debenture is found to be
invalid, illegal or unenforceable, the balance of this Debenture shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances. If
it shall be found that any interest or other amount deemed interest due
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum
permitted rate of interest. The Issuer covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Issuer from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Issuer (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such
power as though no such law has been enacted.

(g)           Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

(h)          Headings. The headings contained herein are for convenience only,
do not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.

(i)            Assumption. Any successor to the Issuer or surviving entity in a
Fundamental Transaction shall, if this Debenture remains outstanding after such
Fundamental Transaction, (i) assume in writing all of the obligations of the
Issuer under this Debenture and the other Transaction Documents pursuant to
written agreements in form and substance satisfactory to the Holder (such
approval not to be unreasonably withheld or delayed) prior to such Fundamental
Transaction and (ii) to issue to the Holder a new debenture of such successor
entity evidenced by a written instrument substantially similar in form and
substance to this Debenture, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Debentures held by the Holder and having similar ranking to this
Debenture, and satisfactory to the Holder (any such approval not to be
unreasonably withheld or delayed). The provisions of this Section 12(i) shall
apply similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations of this Debenture.

 

[Signature Page Follows]

21

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

 

SENDTEC ACQUISITION CORP.

 

 

By:__________________________________

Name:

Title:

 

 

RelationServe Media, Inc. (the “Company”), a Delaware corporation, agrees,
effective from and after the Consolidation Date only, to be bound by all
provisions of this Debenture, jointly and severally with the Issuer, and in
particular to comply with all provisions relating to issuance of shares of
Common Stock of the Company as payment of interest on the Debentures and
conversion of the Debentures into shares of Common Stock of the Company,
including without limitation the provisions of Sections 2, 4, 5 and 6.

 

RELATIONSERVE MEDIA, INC.

 

 

By:__________________________________

Name:

Title:

 

 



22

 


--------------------------------------------------------------------------------

SENDTEC ACQUISITION CORP.

SENIOR SECURED CONVERTIBLE DEBENTURE

 

APPENDIX A

Effective automatically at 5 p.m. (New York City time) on the Consolidation
Date, the following terms will apply to the foregoing Debenture as if set forth
in full therein:

1.

Section 1 shall be amended to add the following definitions:

“Corporate Milestones” means, as of a date in question, (i) all of the
outstanding Common Stock is listed for trading on the Nasdaq SmallCap Market,
the New York Stock Exchange or the Nasdaq National Market and (ii) for 20 of the
30 consecutive Trading Days immediately prior to such date, which 30 consecutive
Trading Day period shall not have commenced until after the Effective Date, (A)
the average daily trading volume of the Common Stock on such market or exchange
shall be equal to at least $750,000 and (B) the VWAP shall equal or exceed 200%
of the Market Price.

“Equity Conditions” shall mean, during the period in question, (i) the Company
and the Issuer shall have duly honored all conversions and redemptions and puts,
if any, scheduled to occur or occurring by virtue of one or more Notice of
Conversions of the Holder or other appropriate notice, (ii) all liquidated
damages and other amounts owing to the Holder in respect of this Debenture shall
have been paid; (iii) there is an effective Registration Statement pursuant to
which the Holder is permitted to utilize the prospectus thereunder to resell all
of the shares issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iv) the Common Stock is trading on the Trading Market
and all of the shares of Common Stock issuable pursuant to the Transaction
Documents are listed for trading on a Trading Market (and the Company believes,
in good faith, that trading of the Common Stock on a Trading Market will
continue uninterrupted for the foreseeable future), (v) there is a sufficient
number of authorized but unissued and otherwise unreserved shares of Common
Stock for the issuance of all of the shares of Common Stock issuable pursuant to
the Transaction Documents, (vi) there is then existing no Event of Default or
event that, with the passage of time or the giving of notice, would constitute
an Event of Default, (vii) the issuance of the shares in question (or, in the
case of a redemption, the shares issuable upon conversion in full of the
principal amount of the Debentures being redeemed) to the Holder would not
violate the limitations set forth in Section 4(c) and (viii) no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction has occurred that has not been consummated.

“Interest Conversion Rate” means the lesser of (a) the Conversion Price and (b)
93% of the lesser of (i) the average of the VWAPs for the five Trading Days
immediately prior to the applicable Interest Payment Date or (ii) the average of
the VWAPs for the five Trading Days immediately prior to the date the applicable
Interest Conversion Shares are issued and delivered if after the Interest
Payment Date.

A-1

 


--------------------------------------------------------------------------------



 

“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).

“Interest Make-whole Quantity” means, with respect to any Interest Payment Date
for which the Company elects to pay interest in shares of Common Stock as
provided in Section 2, a number of shares of Common Stock equal to the
difference between (i) the Interest Share Amount for such Interest Payment Date
divided by the applicable Interest Make-whole Rate, minus (ii) the actual number
of Interest Conversion Shares paid on the Interest Payment Date.

“Interest Make-whole Rate” means, with respect to any Interest Payment Date for
which the Company elects to pay interest in shares of Common Stock as provided
in Section 2, the average of the VWAPs for the ten Trading Days immediately
following such Interest Payment Date.

“Interest Make-whole Trigger” means, with respect to any Interest Payment Date
for which the Company elects to pay interest in shares of Common Stock as
provided in Section 2, that the Interest Conversion Rate used to determine such
Interest Conversion Shares exceeds the related Interest Make-whole Rate.

“Interest Notice Period” shall have the meaning set forth in Section 2(a).

“Interest Share Amount” shall have the meaning set forth in Section 2(a).

“Market Price” means the closing bid price for the Common Stock of the Company
on the principal Trading Market on the Original Issue Date.

“Optional Redemption Date” shall have the meaning set forth in Section 6(c)
hereof.

“Optional Redemption Notice” shall have the meaning set forth in Section 6(c)
hereof.

“Optional Redemption Price” shall mean the sum of (i) the then outstanding
principal amount of this Debenture, (ii) accrued but unpaid interest through the
Optional Redemption Date, (iii) the interest payments, not yet accrued, but that
would be payable through the Maturity Date, and (iv) all liquidated damages and
other amounts due in respect of the Debenture.

“Qualified Offering” means a private or public offering of Common Stock or
Common Stock Equivalents where the gross proceeds to the Company equal or exceed
$25 million and the effective price per share equals or exceeds twice the
Conversion Price.

2.

Sections 2(a) - (d) are amended to read in their entirety as follows:

Section 2.1

Interest.

 

(a)           Payment of Interest in Cash or Kind. The Issuer shall pay interest
to the Holder on the aggregate unconverted and then outstanding principal amount
of this Debenture at

A-2

 


--------------------------------------------------------------------------------



the rate of 6% per annum, payable quarterly on February 1, May 1, August 1 and
November 1, commencing February 1, 2006, on each Quarterly Redemption Date (as
to that principal amount then being redeemed), on each Conversion Date (as to
that principal amount then being converted), on each Optional Redemption Date
(as to that principal amount being redeemed), on each Change of Control Put Date
(as to that principal amount then being repurchased) and on the Maturity Date
(except that, if any such date is not a Business Day, then such payment shall be
due on the next succeeding Business Day) (each such date, an “Interest Payment
Date”), in cash or except in the case of interest paid on the Optional
Redemption Date or any change of Control Put Date, shares of Common Stock at the
Interest Conversion Rate, or a combination thereof (the amount of any interest
to be paid in shares, the “Interest Share Amount”); provided, however, payment
in shares of Common Stock may only occur if during the 20 Trading Days
immediately prior to the applicable Interest Payment Date (the “Interest Notice
Period”) and through and including the date such shares of Common Stock are
issued to the Holder: (x) all of the Equity Conditions, unless waived by the
Agent (in accordance with instructions from the Required Purchasers) in writing,
have been met, (y) the average daily trading volume of the Common Stock on such
market or exchange shall be equal to at least $400,000 and (z) the Issuer shall
have given the Holder notice in accordance with the notice requirements set
forth below. On an Interest Payment Date, the number of shares to be delivered,
if any, shall equal the quotient of (x) the applicable Interest Share Amount
divided by (y) the then Interest Conversion Rate (the “Interest Conversion
Shares”). Not more than five Trading Days prior to the commencement of an
Interest Notice Period for which the Company is electing to deliver Interest
Conversion Shares, the Company shall deliver to the Holder’s account with The
Depository Trust Company a number of shares of Common Stock to be applied
against such Interest Share Amount equal to the quotient of (x) the applicable
Interest Share Amount divided by (y) the then Conversion Price (the “Preliminary
Interest Conversion Shares”) and on the applicable Interest Payment Date, the
Company shall deliver the difference, if any, between the Interest Conversion
Shares and the Preliminary Interest Conversion Shares to the Holder’s Account
with The Depository Trust Company. If there is an Interest Make-whole Trigger
for any Interest Payment Date for which the Company has delivered Interest
Conversion Shares, the Issuer shall pay to the Holder not later than the 15th
Trading Day after such Interest Payment Date, the number of shares of Common
Stock equal to the applicable Interest Make-whole Quantity.

(b)          Issuer’s Election to Pay Interest in Kind. Subject to the terms and
conditions herein, the decision whether to pay interest hereunder in shares of
Common Stock or cash shall be at the discretion of the Company. Prior to the
commencement of an Interest Notice Period, the Issuer and the Company shall
provide the Holder with ten days’ written notice of their election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock (if permitted) or a combination thereof (they may
indicate in such notice that the election contained in such notice shall
continue for later periods until revised) and the Interest Share Amount as to
the applicable Interest Payment Date. During any Interest Notice Period, the
Company’s election (whether specific to an Interest Payment Date or continuous)
shall be irrevocable as to such Interest Payment Date. Subject to the
aforementioned conditions, failure to timely provide such written notice shall
be deemed an election to pay the interest on such Interest Payment Date in cash.
At any time the Issuer and the Company deliver a notice to the Holder electing
to pay the interest in shares of Common Stock, the Company shall file a
prospectus supplement pursuant to Rule 424 disclosing such election.

A-3

 


--------------------------------------------------------------------------------



 

(c)           Interest Calculations. Interest shall be calculated on the basis
of a 360-day year and shall accrue daily commencing on the Original Issue Date
until payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Payment of interest in shares of Common Stock (other than the Interest
Conversion Shares issued prior to an Interest Notice Period) shall otherwise
occur pursuant to Section 4(d)(ii) and only for purposes of the payment of
interest in shares, the Interest Payment Date shall be deemed the Conversion
Date. Interest shall cease to accrue with respect to any principal amount
converted, provided that the Company in fact delivers the Conversion Shares
within the time period required by Section 4(d)(ii). Interest hereunder will be
paid to the Person in whose name this Debenture is registered on the records of
the Issuer regarding registration and transfers of this Debenture (the
“Debenture Register”). Except as otherwise provided herein, if at any time the
Issuer pays interest partially in cash and partially in shares of Common Stock
to the holders of the Debentures, then such payment shall be distributed ratably
among the holders of the Debentures based on their (or predecessors’) initial
purchases of Debentures pursuant to the Purchase Agreement.

(d)          Late Fee. All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 18% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) (“Late
Fees”) that will accrue daily from the date such interest is due hereunder
through and including the date of payment. Notwithstanding anything to the
contrary contained herein, if on any Interest Payment Date the Issuer and the
Company have elected to pay interest in Common Stock and are not able to pay
accrued interest in the form of Common Stock because it does not then satisfy
the conditions for payment in the form of Common Stock set forth above, then, at
the option of the Holder, the Issuer, in lieu of delivering either shares of
Common Stock pursuant to this Section 2 or paying the regularly scheduled cash
interest payment, shall deliver on the applicable Interest Payment Date, an
amount in cash equal to the product of the number of shares of Common Stock
otherwise deliverable to the Holder in connection with the payment of interest
due on such Interest Payment Date and the highest VWAP during the period
commencing on the Interest Payment Date and ending on the Trading Day prior to
the date such payment is made. If any Interest Conversion Shares are issued to
the Holder in connection with an Interest Payment Date and are not applied
against an Interest Share Amount, then the Holder shall promptly return such
excess shares to the Issuer.

3.            The Conversion Price set forth in Section 4(b) shall be $1.50
(subject to adjustment as provided herein, with such first adjustment, if any,
to be calculated from the Original Issue Date to the Consolidation Date).

4.

Section 4(d)(ii) is amended to read in its entirety as follows:

(ii)          Delivery of Certificate Upon Conversion. Not later than three
Trading Days after any Conversion Date, the Company will deliver or cause to be
delivered to the Holder (A) a certificate or certificates representing the
Conversion Shares, which certificate shall be free of restrictive legends and
trading restrictions (other than those required by the Purchase Agreement)
representing the number of shares of Common Stock being acquired upon the
conversion of this Debenture (including, if the Issuer and the Company have
given continuous notice pursuant to Section 2(b) for payment of interest in
shares of Common Stock at least 20 Trading Days prior to the date on which the
Conversion Notice is delivered to the

A-4

 


--------------------------------------------------------------------------------



Company, shares of Common Stock representing the payment of accrued interest
otherwise determined pursuant to Section 2(a) but assuming that the Interest
Payment Period is the 20 Trading Days period immediately prior to the date on
which the Conversion Notice is delivered to the Company and excluding for such
issuance the condition that the Company deliver Interest Conversion Shares as to
such interest payment) and (B) a bank check in the amount of accrued and unpaid
interest not otherwise paid in Interest Conversion Shares (if the Company is
required to pay accrued interest in cash). The Company shall, if available and
if allowed under applicable securities laws, use its best efforts to deliver any
certificate or certificates required to be delivered by the Company under this
Section electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions.

5.

Section 5(b) is amended to read in its entirety as follows:

(b)          Subsequent Equity Sales. If the Company or any Subsidiary thereof,
as applicable, at any time while this Debenture is outstanding, shall offer,
sell, grant any option to purchase or offer, sell or grant any right to reprice
its securities, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Conversion Price (such lower price,
the “Base Conversion Price” and such issuances collectively, a “Dilutive
Issuance”), as adjusted hereunder (if the holder of the Common Stock or Common
Stock Equivalents so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which is
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share which is less than the Conversion Price,
such issuance shall be deemed to have occurred for less than the Conversion
Price on such date of the Dilutive Issuance), then (i) if such issuance occurs
during the period from the Original Issue Date until the later of (A) the
18 month anniversary of the Consolidation Date and (B) the closing date of a
Qualified Offering, the Conversion Price shall be reduced to equal the Base
Conversion Price, and (ii) if such issuance occurs thereafter until this
Debenture is no longer outstanding, the Conversion Price shall be reduced and
only reduced by multiplying the Conversion Price by a fraction, the numerator of
which is the number of shares of Common Stock issued and outstanding immediately
prior to the Dilutive Issuance plus the number of shares of Common Stock which
the offering price for such Dilutive Issuance would purchase at the then
Conversion Price, and the denominator of which shall be the sum of the number of
shares of Common Stock issued and outstanding immediately prior to the Dilutive
Issuance plus the number of shares of Common Stock so issued or issuable in
connection with the Dilutive Issuance (such fractional result, the “Average
Conversion Price”). Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. The Issuer shall notify the Holder in writing, no later than the
Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Issuer provides a Dilutive Issuance Notice
pursuant to this Section 5(b), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
number of Conversion Shares based upon the Base Conversion Price or the Average
Conversion

A-5

 


--------------------------------------------------------------------------------



Price, as applicable, regardless of whether the Holder accurately refers to the
Base Conversion Price or the Average Conversion Price, as applicable, in the
Notice of Conversion.

6.

Section 6(c) is amended to read in its entirety as follows:

(c)           Optional Redemption. Notwithstanding anything herein to the
contrary, after the first anniversary of the Consolidation Date, the Issuer may
redeem the then outstanding principal amount of all the Debentures then
outstanding in whole and not in part at the Optional Redemption Price; provided
that as of the date the Issuer provides notice of such optional redemption (the
“Optional Redemption Notice”) and as of the date set for redemption (the
“Optional Redemption Date”), the Company has achieved the Corporate Milestones
and all Equity Conditions are satisfied. The Issuer shall provide the Optional
Redemption Notice not less than 15 nor more than 20 Trading Days prior to the
Optional Redemption Date. On the Optional Redemption Date, the Issuer shall pay
the Optional Redemption Price in cash to the Holders. The Holder may convert,
pursuant to Section 4(a), any principal amount of this Debenture at any time
prior to the close of business on the last Trading Day prior to the Optional
Redemption Date.

7.

The definition of “Change of Control Price” set forth in Section 6(d) is amended
to read in its entirety as follows:

The “Change of Control Price” shall be 120% of the principal shall be 120% of
the principal amount to be repurchased if the Change of Control Date occurs
after the Original Issue Date and before the first anniversary of the
Consolidation Date; 115% of the principal amount to be repurchased if the Change
of Control Date occurs on or after the first but before the second anniversary
of the Consolidation Date; 110% of the principal amount to be repurchased if the
Change of Control Date occurs on or after the second but before the third
anniversary of the Consolidation Date; and 105% of the principal amount to be
repurchased if the Change of Control Date occurs thereafter.

8.

Section 10 is amended to read in its entirety as follows:

Section 10. General Continuing Guaranty. The due and punctual payment of the
principal of, and interest on, the amounts owed by the Issuer under this
Debenture and the other Debentures, and the due and punctual payment of all
other obligations owed by the Company, the Issuer or any other Subsidiary of the
Company pursuant to the Transaction Documents, are jointly and severally
guarantied by the Company and the Subsidiaries (other than the Issuer) pursuant
to the Transaction Guaranty in favor of the Holders and the Agent. The
obligations of the Company and the Subsidiaries hereunder and under the
Transaction Guaranty are ratably secured by the Guarantor Security Agreement
dated as of the date hereof among the Issuer, the Company, the other grantors
party thereto and the Agent (together with all amendments and supplements
thereto, the “Guarantor Security Agreement”). Reference is hereby made to (i)
the Transaction Guaranty for a description of the obligations guarantied
thereunder, the conditions of such Guaranty, and the rights of the Holders and
the Agent in respect thereof and (ii) the Guarantor Security Agreement for a
description of the collateral thereby pledged and assigned, the nature and
extent of the security for the Debentures, and the rights of the Holders in
respect of such security and otherwise.

A-6

 

 